DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a rotor assembly.
Group II, claim(s) 1, and 11, drawn to a windmill.
Group III, claim(s) 1, 11, 12, and 17-19, drawn to a windmill farm (claim 19 was included in this group because the language suggest that it should be dependent from claim 17 instead of 11).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I with Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a rotor assembly, this Belden (US 4449889).  
Belden teaches the common technical feature from claim 1, a rotor assembly (43) comprising:
a rotor mast (30) for rotatable attachment of said rotor assembly to a support structure for rotation of said rotor assembly relative to said support structure about a rotation axis (Fig 2), 
a rotor having two rotor blades (41, 42) extending in a virtual plane (Col 3, lines 14-29, the blades can pivot down to from their shown position in Fig 2 to form a plane) in a longitudinal direction (Fig 4), wherein said two rotor blades are arranged to be propelled by air flow (Fig 1), and 
a pivot arrangement (46) defining a pivot axis (axis at 47), wherein said rotor is pivotably connected, by said pivot arrangement, to said rotor mast for pivoting said two rotor blades simultaneously relative to said rotor mast (Col 3, lines 14-29) about said pivot axis, characterized in that, said longitudinal direction and a projection of said pivot axis in said virtual plane (Fig 2) enclose a constant acute angle in said virtual plane (Fig 2).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a windmill, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Belden.  
Belden teaches the common technical feature from claim 11 a windmill (Fig 1) comprising a support structure (10) and a rotor assembly (43) according to claim 1, .
During a telephone conversation with John Gatz on 14 February 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a cross section of each of said two rotor blades, in said virtual plane in a direction perpendicular to said longitudinal direction, comprises at a first side of said cross section a concave profile and at a second side of said cross section, opposite said first side, a convex profile of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belden (US 4449889).
Regarding claim 1,
a rotor mast (30) for rotatable attachment of said rotor assembly to a support structure for rotation of said rotor assembly relative to said support structure about a rotation axis (Fig 2), 
a rotor having two rotor blades (41, 42) extending in a virtual plane (Col 3, lines 14-29, the blades can pivot down to from their shown position in Fig 2 to form a plane) in a longitudinal direction (Fig 4), wherein said two rotor blades are arranged to be propelled by air flow (Fig 1), and 
a pivot arrangement (46) defining a pivot axis (axis at 47), wherein said rotor is pivotably connected, by said pivot arrangement, to said rotor mast for pivoting said two rotor blades simultaneously relative to said rotor mast (Col 3, lines 14-29) about said pivot axis, characterized in that, said longitudinal direction and a projection of said pivot axis in said virtual plane (Fig 2) enclose a constant acute angle in said virtual plane (Fig 2).
Regarding claim 2, Belden teaches said pivot axis is substantially perpendicular to said rotation axis (Fig 2).
Regarding claim 3, Belden teaches acute angle is in the range of 10 to 45 degrees (Col 3, lines 14-29).
Regarding claim 4, Belden teaches said two rotor blades are rigidly connected to each other (Figs 1 and 2, the blades are rigidly connected to each other through pivot 46).
Regarding claim 5, Belden teaches said two rotor blades extend, in said longitudinal direction (Fig 3), into a further virtual plane (Fig 1) comprising said rotation axis.
Regarding claim 9, Belden teaches said two rotor blades are formed as an integral structure (Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Belden.
Regarding claim 10, Belden does not explicitly set forth wherein each of said two rotor blades extends 30 meters in said longitudinal direction.  	
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).  In this case
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Belden in view of Clark (US 2009/0160194).
Regarding claim 7, Belden teaches a width (Fig 2) of each of said two rotor blades perpendicular to said longitudinal direction in said virtual plane (Fig 2)

Clark teaches a width (Fig 2) of each of said two rotor blades (10) perpendicular to said longitudinal direction (Fig 2) in said virtual plane (Fig 2) declines in dependence of a distance (Fig 2) to said rotation axis (Fig 2).
The substitution of one known element (the rotor blades declining in width as shown by Clark) for another (the constant width rotor blades of Belden) would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution of the rotor blades with the change in width shown in Clark would have yielded predictable results, namely, an improvement in aerodynamic performance.
Regarding claim 8, Belden does not explicitly set forth a cross section of each of said two rotor blades, in said virtual plane in a direction perpendicular to said longitudinal direction, comprises at a first side of said cross section a concave profile and at a second side of said cross section, opposite said first side, a convex profile.
Clark teaches a cross section of each of rotor blades (Fig 3), in said virtual plane in a direction perpendicular to said longitudinal direction (Figs 2 and 3 showing the section cut for Fig 3), comprises at a first side of said cross section a concave profile (Fig 3) and at a second side of said cross section (Fig 3), opposite said first side, a convex profile (Fig 3), to have a greater ability to capture wind energy.
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Belden with the .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Belden is the closest piece of prior art, and while Belden teaches a central rotor part, it does not teach nor suggest a relationship between the blade area divided by the length of the blades.  Belden is silent on the particular dimensions involved and for this limitation, it is beyond the mere change in size, but a relationship between dimensions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745